Citation Nr: 0017369	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel



INTRODUCTION

The veteran had active service from January 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDINGS OF FACT

1.  Direct service connection for rheumatoid arthritis was 
denied by a RO decision dated in April 1994, and a timely 
appeal was not perfected therefrom; the denial is final.

2.  The evidence received since the RO's April 1994 decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  The veteran's reopened claim for entitlement to service 
connection for rheumatoid arthritis is plausible.

4.  The veteran's rheumatoid arthritis is related to the 
veteran's active duty service.


CONCLUSIONS OF LAW

1.  The evidence received since the last final decision is 
new and material. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (1999).

2.  The claim of entitlement to service connection for 
rheumatoid arthritis is well grounded.  38 U.S.C.A. § 5107 
(West 1991).

3.  Rheumatoid arthritis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

The claims file reveals that the RO notified the veteran of 
its decision, at her last address of record, denying 
entitlement to service connection for rheumatoid arthritis in 
June 1993.  Although the veteran filed a timely notice of 
disagreement in March 1994 and the RO issued a statement of 
the case later that month, she never filed a substantive 
appeal.  Thus, that decision was not appealed, and it is 
final.  See 38 U.S.C.A. § 7105.

In an April 1994 decision, the RO denied the veteran's claim 
based on newly submitted evidence, and notified the veteran 
of its decision, at her last address of record.  That 
decision was not appealed, and it is final.  See 38 U.S.C.A. 
§ 7105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  Winters v. West, 12 Vet. App. 203 
(1999).  If new and material evidence has been presented, 
immediately upon reopening the claim VA must determine 
whether, based upon all the evidence of record in support of 
the claim, it is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well grounded, VA may then proceed 
to evaluate the merits of the claim but only after ensuring 
that its duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.

Available to the RO at the time of the last final decision in 
April 1994 were the appellant's service medical records, 
post-service private and VA medical records, a Social 
Security Administration notice of disability award, and 
statements provided by the veteran.

The Board notes that the veteran's service medical records 
indicate that the veteran routinely complained of hand and 
joint pain.  The September 1975 service entrance examination 
report is negative for rheumatoid arthritis.  Outpatient 
treatment records reveal that she complained of problems with 
her hands during her tour of duty.  In February 1979, a 
physician's assistant noted that the veteran had a history of 
pain and paresthesia in the right hand, and that she used 
wrist splints.  The same physician's assistant later assessed 
early carpal tunnel syndrome.  Typing was one of her primary 
duties while in service.  The service separation examination 
report is negative for rheumatoid arthritis.  

A December 1992 VA examination report reveals a diagnosis of 
rheumatoid arthritis.  The examiner noted the veteran's 
complaints of joint pain during service, but made no finding 
with respect to whether the rheumatoid arthritis began in 
service.  

Her private medical records, in evidence before the RO's June 
1993 decision, similarly reflect diagnoses of rheumatoid 
arthritis. 

The Social Security Administration notice of disability 
award, likewise, did not link her rheumatoid arthritis to her 
military service.

As noted, in April 1994 (as in June 1993), the RO denied the 
veteran's claim essentially because there was no medical 
evidence linking her currently diagnosed rheumatoid arthritis 
to service.  The April 1994 decision was not timely appealed, 
and it is final.  See 38 U.S.C.A. § 7105.

In this regard, the veteran contends that she never received 
the March 1994 statement of the case from the RO in response 
to her March 1994 notice of disagreement of the original June 
1993 RO decision.  She maintains that she has continually 
lived at the same address indicated on her application for 
benefits since she submitted it in October 1992, and that VA 
must have mailed the information to the wrong address.  The 
Board notes, however, that the records in the claims file 
show otherwise.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of 
record.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The Court has also held that the "duty" to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  In the absence of clear evidence to the 
contrary, the law presumes the regularity of the 
administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)) (citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926)).  Notification for VA purposes is a written 
notice sent to the claimant's last address of record.  38 
C.F.R. § 3.1(q) (1999).  Moreover, VA need mail notice only 
to the latest address of record in order for this presumption 
to attach.  Mindenhall, 7 Vet. App. at 274; see also Saylock 
v. Derwinski, 3 Vet. App. 394, 395 (1992).  

The record shows that the RO clearly sent the March 1994 
statement of the case and the April 1994 decision 
notification letter to the veteran's last known address (the 
one she provided on her March 1994 notice of disagreement).  
Nevertheless, the United States Postal Service returned them 
as undelivered.  According to the Postal Service, it 
attempted delivery, but the addressee was not known at that 
address.  Subsequently, the RO contacted the veteran's 
representative in an attempt to locate her.  Unfortunately, 
the representative was likewise unsuccessful. 

In this case, the appellant's contentions amount simply to 
repeated assertions that she did not receive the March 1994 
statement of the case or the April 1994 RO decision 
notification letter because VA sent it to the wrong address.  
An appellant's statement of nonreceipt does not by itself 
constitute the type of clear evidence needed to rebut the 
presumption of regularity that the notice was sent.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996); see also Mindenhall, 7 
Vet. App. at 274; Ashley, 2 Vet. App. at 65.

Hence, the Board finds that the veteran has failed to submit 
clear evidence establishing that the RO did not mail the 
March 1994 statement of the case or the April 1994 decision 
notification letter to the veteran's last known address of 
record.  See also In re Longardner, 855 F.2d 455, 459 (7th 
Cir. 1988) (where notice was properly addressed, stamped, and 
mailed, the presumption of regularity adheres and the 
creditor's "denial of receipt alone does not rebut the 
presumption, but merely creates a question of fact").  While 
she sometimes gave her address as "Street" and sometimes as 
"Avenue", her March 1994 notice of disagreement listed 
"Street" and this was the address used by the RO.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim that VA never sent 
the statement of the case or the April 1994 RO decision 
notification letter to the correct address.  Therefore, given 
that she did not timely appeal the RO's June 1993 or the 
April 1994 decision, the Board finds that they are both 
final.

Evidence received since the April 1994 RO decision includes 
additional post-service private medical treatment records, 
her employment records regarding her retirement due to 
disability, and statements provided by the veteran and her 
friends and military buddies.  

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  In this regard, the Board notes that she has 
submitted several medical opinions from different physicians 
who similarly indicated that her current rheumatoid arthritis 
began during her military service.  (The Board will address 
these medical opinions in more detail later in this 
decision.)  In addition, the service medical records 
corroborate that the veteran was treated for joint and hand 
pain.  For purposes of reopening, therefore, this evidence 
leads the Board to conclude that new and material evidence 
has been submitted.  Accordingly, the claim is reopened.

Service connection

The Board now turns to whether the claim is well grounded, 
and as the foregoing private medical records, submitted since 
the April 1994 RO decision, link the veteran's rheumatoid 
arthritis to her service, the Board finds that the claim is 
plausible, and hence, well grounded.  38 U.S.C.A. § 5107 
(West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

After thoroughly reviewing the record, the Board finds that 
service connection is warranted for rheumatoid arthritis for 
the following reasons.  To begin with, the September 1975 
service entrance examination report is negative for 
rheumatoid arthritis.  Although the subsequent service 
medical records do not contain a specific diagnosis of 
rheumatoid arthritis, they do reveal that the veteran 
consistently complained of hand and joint pain.  Moreover, 
the service medical records show that she wore wrist splints 
as a result of the pain.  

Second, the post-service private and VA medical records 
clearly show that the veteran currently has rheumatoid 
arthritis.  For example, in a December 1992 letter, Thomas 
Hobbs, M.D., the veteran's rheumatologist, diagnosed the 
veteran with rheumatoid arthritis dating back to the mid-
1980s.  In December 1992, a VA examiner confirmed the 
diagnosis.  

Third, Kenneth Glassman, M.D., of the Denver Arthritis 
Clinic, linked the veteran's current symptomatology to her 
military service.  For example, in a November 1993 letter, 
Dr. Glassman noted that the veteran had provided him with her 
medical records, to include those from service.  The Board 
finds this credible.  The record shows that the veteran 
possessed copies of her service medical records, and that, in 
November 1992, she provided copies of her service medical 
records to the RO, which are currently included in the 
record.  Therefore, it is accepted that Dr. Glassman reviewed 
her service medical records.  

In his letter, Dr. Glassman noted that the veteran was 
diagnosed during service with carpal tunnel syndrome by a 
physician's assistant in 1979.  At that time, the veteran was 
complaining of diffuse pain and swelling in the small joints 
of her hands associated with morning stiffness, and she 
denied any nocturnal paresthesias.  She was unsuccessfully 
treated with a volar splint with no improvement.  The service 
medical records showed no specific diagnostic testing.  After 
service, she developed more pain and swelling in multiple 
joint areas and she required surgical fusion of her left and 
right hands in 1991.  Dr. Glassman's impression, based on his 
examination, was chronic inflammatory arthropathy.  He noted 
that, although she was diagnosed with carpal tunnel syndrome 
in service, the medical record fails to document that this 
was a valid diagnosis.  The doctor elaborated that, based on 
the veteran's medical records, she had no physical findings 
consistent with carpal tunnel syndrome in service, and she 
had no chronic residuals of it now.  In addition, definitive 
nerve conduction testing was not performed.  Dr. Glassman 
concluded that her symptoms were likely caused by a chronic 
inflammatory arthropathy, which continued through the 
present.

The Board finds Dr. Glassman's opinion probative for several 
reasons.  First, given that he practices at the Denver 
Arthritis Clinic, he clearly specializes in the field of 
arthritis.  Second, he based his opinion on an accurate 
medical history provided by treatment records and the 
veteran.  Finally, based on his medical experience in the 
field of arthritis, he concluded that her symptoms in service 
were related to her current symptoms.  Therefore, for the 
foregoing reasons, the Board finds Dr. Glassman's opinion is 
compelling.

Martha D'Ambrosio, M.D., of the Arthritis Associates of 
Colorado Springs, reported in a September 1997 letter that, 
according to her records, the veteran had had rheumatoid 
arthritis since the mid to late 1970s.  While Dr. D'Ambrosio 
did not supply copies of her records, nevertheless, this 
statement buttresses Dr. Glassman's opinion.  For this 
reason, the Board finds it probative.

In light of the foregoing evidence, the Board finds the lay 
statements provided by the veteran credible.  While the 
veteran is not competent to diagnose rheumatoid arthritis, 
nevertheless, she is qualified to state that her joints have 
been in constant pain since service.  The same is true for 
the lay statements provided by her friends.

Finally, there is no credible evidence rebutting the 
foregoing evidence in favor of the veteran's claim.  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  For example, while the 
record contains various diagnoses of rheumatoid arthritis, 
made by private, VA, and Social Security Administration 
examiners, they respectively did not comment with respect to 
its etiology.  In other words, there is no competent medical 
opinion expostulating that the veteran's rheumatoid arthritis 
began after - and not during - service.  As a result, without 
any credible evidence to the contrary, the Board must find 
that service connection for rheumatoid arthritis is 
warranted.

Accordingly, without any medical opinion to the contrary, the 
Board determines that it is at least as likely as not that 
the veteran's rheumatoid arthritis began during service.  
Thus, resolving the benefit of the doubt in the appellant's 
favor, service connection for rheumatoid arthritis is 
warranted.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. §§ 3.303.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for rheumatoid arthritis is 
reopened.

The claim of entitlement to service connection for rheumatoid 
arthritis is well grounded.

Service connection for rheumatoid arthritis is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

